Citation Nr: 0402861	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-12 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for imbalance with nonlocalizing nystagmus.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

The instant appeal arose from a March 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Lincoln, Nebraska, which granted a claim for service 
connection for imbalance with nonlocalizing nystagmus and 
assigned an initial 10 percent disability evaluation.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A September 2002 written statement from Dr. Thomas S. Nabity 
indicates that the veteran had been treated in his offices 
since May 2002.  In addition, VA treatment records in the 
claims folders show that the veteran receives regular 
treatment at two VA medical facilities.  As none of Dr. 
Nabity's treatment records have been associated with the 
claims folders, and as the most recent VA treatment records 
are dated in August 2002, a remand is required in this case 
to attempt to obtain complete medical records.

The November 9, 2002 VA ear, nose, and throat examiner 
recommended an evaluation by a cardiologist to rule out a 
relationship between the veteran's balance dysfunction and a 
cardiovascular problem, particularly in light of the 
veteran's history of a pacemaker.  The examiner also 
suggested another electronystagmography since the veteran's 
symptoms have changed since the last electronystagmography in 
2001.  Such recommended evaluation should be performed.  See 
Magana v. Brown, 7 Vet. App. 224, 228 (1994) (Board decision 
premature where there is a clear need to conduct further 
medical testing recommended by a physician).

Therefore, the case is REMANDED to the RO for the following 
action:

1.  After obtaining any necessary 
authorizations from the veteran, the RO 
should make reasonable efforts to obtain:

a)  VA treatment records from the 
Omaha, Nebraska, VA Medical Center 
(MC) developed from August 2002 to 
the present;

b)  VA treatment records from the 
Grand Island, Nebraska, VAMC 
developed from August 2002 to the 
present; and

c)  Private records developed from 
May 2002 to the present from the 
offices of:  Thomas S. Nabity, G. I. 
Ear, Nose, and Throat, P.C., 704 
North Alpha Street, Grand Island, 
Nebraska, 68803.  

If the search for any of the mentioned 
records has negative results, the claims 
file must be properly documented and the 
veteran informed as to the unavailability 
of these records, the efforts VA has 
made, and any further action VA intends 
to take with regard to the claims on 
appeal.

2.  The veteran should be afforded a VA 
examination by a cardiologist to rule out 
a cardiovascular problem as a cause for 
the veteran's balance dysfunction.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
The claims file must be made available, 
and should be reviewed by the examiner in 
connection with the examination.

3.  After the aforementioned examination 
by a cardiologist, the veteran should 
undergo a VA examination, to include a 
repeat electronystagmography, to assess 
the nature and severity of his imbalance 
with nonlocalizing nystagmus.  The 
examiner is requested to indicate whether 
the veteran occasionally staggers as a 
result of his imbalance with 
nonlocalizing nystagmus.  The examiner is 
also requested to provide an opinion as 
to the effects of the service-connected 
imbalance with nonlocalizing nystagmus on 
the veteran's employability.  All 
necessary tests should be performed.  All 
findings should be reported in detail, 
and a complete rationale should be given 
for all opinions and conclusions 
expressed.  The claims file must be made 
available, and should be reviewed by the 
examiner in connection with the 
examination.

4.  After completion of the above, the RO 
should readjudicate the issues of entitlement 
to an initial rating in excess of 10 percent 
for imbalance with nonlocalizing nystagmus.  
Then, the RO should issue an SSOC to the 
veteran on this issue.  The veteran and his 
representative should be given the 
opportunity to respond thereto.  Thereafter, 
the case should be returned to the Board of 
Veterans' Appeals (Board) for further 
appellate consideration, if otherwise in 
order.


The purpose of this remand is to accord due process of law.  
The Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted in this matter.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals (Board) or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




